Per Curiam:
We are of the opinion that the evidence failed to establish defendant’s negligence, and for that reason the defendant’s motion to dismiss the complaint, at the close of plaintiff’s case, and renewed at the close of the whole case, should have been granted. The judgment and order appealed from are, therefore, reversed, with costs, and the complaint dismissed, with costs. Present—Clarke, P. J., McLaughlin, Laughlin, Scott and Page, JJ. Judgment and order reversed, with costs, and complaint dismissed, with costs.